DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 12 and 14 is/are objected to because of the following informalities:
At line 12 of claim 12, “one or more” should be replaced with “the one or more”.  Examiner notes that if this is a separate set of parameters (Examiner suggests indicating specification support for the separate sets) the sets should be labeled accordingly.
At line 3 of claim 14, “the one of an” should be replace with “one of an”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 10-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackle et al. (US Publication 2002/0036385) in view of Cho (US Patent 7,125,023).
In regards to claims 1, 5-7 and 10-11, Mackle et al. discloses the claimed limitations including a camber control system of a vehicle, comprising:
a camber actuator (11; Reference is made to Figure 1 and Paragraph 0015) configured to adjust a camber angle of a wheel of the vehicle;
a camber control module (Reference is made to Figure 4) configured to:
determine a target camber angle for the wheel based on one or more operating parameters (Reference is made to Paragraphs 0008-0011); and
actuate the camber actuator based on the target camber angle, thereby adjusting the camber angle of the wheel toward the target camber angle (Reference is made to Paragraphs 0008-0016 and 0019);
wherein the one or more operating parameters include a vehicle speed (Reference is made to Paragraph 0010);
wherein the camber control module is configured to: increase the target camber angle as the vehicle speed increases; and decrease the target camber angle as the vehicle speed decreases (Reference is made to Paragraph 0012);
wherein the one or more operating parameters include a road condition(Reference is made to Paragraph 0010);
wherein the one or more operating parameters include a yaw of the vehicle (Reference is made to Paragraph 0010);


In regards to claims 12-13, Mackle et al. discloses the claimed limitations including a camber control system of a vehicle, comprising:
a first camber actuator configured to adjust a first camber angle of a first wheel of the vehicle; a second camber actuator configured to adjust a second camber angle of a second wheel of the vehicle; and a camber control module configured to: determine a first target camber angle for the first wheel based on one or more operating parameters; determine a second target camber angle for the second wheel based on one or more of the operating parameters (Reference is made to Paragraphs 0008-0011 and 0041-0042); and
concurrently (Reference is made to Figure 4): actuate the first camber actuator based on the first target camber angle, thereby adjusting the first camber angle of the first wheel toward the first target camber angle; and actuate the second camber actuator based on the second target camber angle, thereby adjusting the second camber angle of the second wheel toward the second target camber angle (Reference is made to Paragraphs 0041-0042; “the present invention makes it possible to set the particular camber angle required for each wheel”);
wherein the camber control module is configured to, based on the one or more of the operating parameters, set the first target camber angle to an angle that is different than the second target camber angle (Reference is made to Paragraphs 0041-0042).


by a camber actuator (e.g. 11), selectively adjusting a camber angle of a wheel of the vehicle; determining a target camber angle for the wheel based on one or more operating parameters (Reference is made to Paragraphs 0008-0011); and actuating the camber actuator based on the target camber angle, thereby adjusting the camber angle of the wheel toward the target camber angle;
wherein the one or more one or more operating parameters includes a vehicle speed (37) and the camber control method further comprises: increasing the target camber angle as the vehicle speed increases; and decreasing the target camber angle as the vehicle speed decreases (Reference is made to Paragraph 0012; Examiner notes that it is known increasing camber will provide a centering, stabilizing/self-centering steering effect, which is desirable at high speeds);
wherein the one or more operating parameters include a road condition;
wherein the one or more operating parameters include a yaw of the vehicle (Reference is made to Paragraph 0010).

In regards to claim(s) 1, 5-7, 10-14, 16-17 and 20, Mackle et al. discloses the claimed limitations excluding the exact suspension setup including a hub supported by upper and lower control arms and the camber angle being adjusted by moving one of the upper and lower control arms.

further including linkage (Reference is made to Figure 1, the linkage is at least a portion of the connecting elements between 6 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system and/or vehicle of Mackle et al. in view of the teachings of Cho to include a suspension setup with upper and lower control arms and controlling the camber of the suspension by moving one of the upper and lower control arms as it is an old and well known and common suspension arrangement and clearly discloses a manner of achieving a similar chamber adjustment, the arrangement as disclosed in Cho would further allow a reduction in components by eliminating the intermediate carrier while still adjusting the camber angle.

Claim(s) 1, 5-7, 10-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Mackle et al.
In regards to claims 1, 5-7, 10-14, 16-17 and 20, Cho discloses a camber control system of a vehicle including a wheel (5) rotatably supported on a hub (4), the hub being coupled to the vehicle by an upper control arm (2) and a lower control arm (3), comprising:
a camber actuator (6) configured to adjust a camber angle of the wheel of the vehicle, the camber actuator being configured to move on of the upper control arm and the lower control arm to adjust the camber angle (Reference is made to Figures 1-3);

actuating the camber actuator by moving the one of the upper and lower control arm to adjust the camber angle of the wheel towards the target camber angle;
wherein the one or more operating parameters include a vehicle speed;
further including a linkage having a first end coupled to the camber actuator and a second end configured to be coupled to the one of the upper control arm and the lower control arm (Reference is made to Figures 1-3).

In regards to claim(s) 1, 5-7, 10-14, 16-17 and 20, Cho discloses the claimed limitations excluding explicitly determining a target camber angle, a first and second camber angles, and a separate camber control module.
Mackle et al. discloses a separate camber control module (Reference is made to Figure 4);
determining a target camber angle for the wheel based on one or more operating parameters (Reference is made to Paragraphs 0008-0011); and
actuating the camber actuator based on the target camber angle, thereby adjusting the camber angle of the wheel toward the target camber angle (Reference is made to Paragraphs 0008-0016 and 0019);
wherein the one or more one or more operating parameters includes a vehicle speed (37) and the camber control method further comprises: increasing the target camber angle as the vehicle speed increases; and decreasing the target camber angle as the vehicle speed decreases (Reference is made to Paragraph 0012; Examiner 
wherein the one or more operating parameters include a road condition (Reference is made to Paragraph 0010);
wherein the one or more operating parameters include a yaw of the vehicle (Reference is made to Paragraph 0010);
a first camber actuator configured to adjust a first camber angle of a first wheel of the vehicle; a second camber actuator configured to adjust a second camber angle of a second wheel of the vehicle; and a camber control module configured to: determine a first target camber angle for the first wheel based on one or more operating parameters; determine a second target camber angle for the second wheel based on one or more of the operating parameters (Reference is made to Paragraphs 0008-0011 and 0041-0042); and
concurrently (Reference is made to Figure 4): actuate the first camber actuator based on the first target camber angle, thereby adjusting the first camber angle of the first wheel toward the first target camber angle; and actuate the second camber actuator based on the second target camber angle, thereby adjusting the second camber angle of the second wheel toward the second target camber angle (Reference is made to Paragraphs 0041-0042; “the present invention makes it possible to set the particular camber angle required for each wheel”);
wherein the camber control module is configured to, based on the one or more of the operating parameters, set the first target camber angle to an angle that is different than the second target camber angle (Reference is made to Paragraphs 0041-0042).
.

Claim(s) 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackle et al. and Cho in view of Norton et al. (US Publication 2018/0251000); or alternatively,
Claim(s) 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Mackle et al. in view of Norton et al. (US Publication 2018/0251000).
In regards to claims 2-4 and 15, Mackle et al. and Cho (or alternatively Cho and Mackle et al.) disclose the claimed limitations excluding adjusting the camber according to/based on the vehicle height.
Norton et al. discloses wherein the one or more operating parameters for adjusting camber includes a ride height of the vehicle (Reference is made to Paragraph 0014). 
In regards to increasing the target camber angle as the ride height decreases, the jounce would be the decrease in height which would mean that the vehicle weight is more distributed to the respective wheel experiencing jounce and decrease in steering stability would be experience without the compensation provided by increasing camber angle as is known in the art to provide a centering steering effect for a respective wheel, 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Mackle et al. and Cho (or alternatively Cho and Mackle et al.) in view of the teachings of Norton et al. to include a ride height parameter so as to improve vehicle performance characteristics and increasing steering stability under shifting vehicle loads.

Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackle et al. and Cho in view of Quatrano (US Publication 2020/0062063); or alternatively,
Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Mackle et al. in view of Quatrano (US Publication 2020/0062063).
In regards to claims 8-9 and 18-19, Mackle et al. and Cho (or alternatively Cho and Mackle et al.) discloses the claimed limitations excluding adjusting the camber based on user input.
Quatrano discloses that it is known to adjust a camber angle based on user input (Reference is made to Paragraph 0037) selectively increasing and selectively decreasing the target camber angle based on the user input to the vehicle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Mackle et al. and Cho (or alternatively Cho .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 10-14, 16-17 and 20 have been considered but are moot because the new ground of rejection includes an additional reference record to reject the newly added limitations under 35 U.S.C. 103.
The amendments necessitated the new ground(s) of rejection. All newly added limitations have been fully addressed above.
While Mackle et al. discloses not influencing the basic geometry Cho discloses that it is known to modify the camber angle of a suspension geometry through influencing the basic geometry.  Alternatively Cho discloses a suspension geometry and modifying a camber angle by adjusting one of the upper or lower control arms and Mackle et al. discloses modifying a camber angle in view of one or more vehicle parameters to improve the manageability of the vehicle in relation to the road-way in response to the one or more parameters/conditions/variables not only for controlling roll-over conditions.
While examiner disagrees that Mackle et al. would explicitly teach away from utilizing an adjustment mechanism on the control arms (Examiner notes that the adjustment could just as easily be compensated for by utilizing vehicle dynamics parameters, thereby achieving the same desired effect, instead of an intermediate hub connection), examiner has also provided the rejection with Cho as the base reference, thereby rendering the arguments directed to Mackle as the base reference moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616